Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 4, 6, 8, 11-13, 15-19, 21 and 23-26 are currently pending. Claims 1, 4, 12, 13 and 25 have been amended by Applicants’ amendment filed 04-07-2021. Claim 22 has been canceled by Applicants’ amendment filed 04-07-2021. No claims have been added by Applicants’ amendment filed 04-07-2021.

Applicant's Supplemental election without traverse of Group II including claims 1, 3, 8, 11-13, 21 and 22 directed to a method for immobilization of a labeled oligonucleotide on a surface of a polymer substrate, and the election with traverse of:
Species (A): wherein the species of chemical group has a weight of from 0.1 to 1000 kDa (instant claim 3), in the reply filed on March 29, 2019 was previously acknowledged.  

Claims 4, 6, 15-19, 23 and 26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claim 21 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2019.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 8, 11-13, 24 and 25 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed June 21, 2017 is a 35 U.S.C. 371 national stage filing of International Application No. of PCT/EP2015/080813, filed on December 21, 2015, which claims the benefit of US Provisional Patent Application 62/104,113, filed on January 16, 2015, which claims the benefit of European Patent Office Application 14200710.3, filed December 31, 2014.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 7, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claim 1 is withdrawn due to Applicants’ amendment of the claim to spell out the abbreviation in the first encounter of the claims, in the reply filed 04-07-2021.

Claim Rejections - 35 USC § 102
	The rejection of claims 1, 8, 11-13, 24 and 25 is withdrawn under 35 U.S.C. 102(a1) as being anticipated by Sun et al. (Analytical Bioanalytical Chemistry, epub 2011, 402, 741-748; of record).

In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “an organic non-protein fluorophore selected from the group consisting of cyanine derivatives, naphthalene derivatives, oxadiazole derivatives, anthracene derivatives, pyrene derivatives, oxazine derivatives, acridine derivatives, arylmethine derivatives, and tetrapyrrole derivatives” in claim 1 to refer to any molecule that can be made from any compound comprising any portion of, any starting material for, any fragment of, any product structurally related to, and/or combinations thereof of any cyanine, naphthalene, oxadiazole, anthracene, pyrene, oxazine, acridine, arylmethine, and tetrapyrrole, wherein the derivatives may be (or may not be) fluorescent.
The Examiner has interpreted the term “by the chemical group label” to mean that an oligonucleotide is directly or indirectly attached to the COC surface by biotin or an organic non-protein fluorophore.
The Examiner has interpreted the term “impede detaching” to refer to the speed at which a labeled oligonucleotide detaches from the substrate surface as compared to an oligonucleotide without a label, wherein the labeled oligonucleotide is not detached, or is detached at a slower rate (by any amount) as compared to an oligonucleotide without a label, and/or to refer to a number or a relative number (e.g., 50%) of labeled oligonucleotides that do not detach during a washing step as compared to a substrate that is not washed, as compared to labeled oligonucleotides that are attached to a COC substrate in combination with another polymer substrate, and/or as compared to a labeled oligonucleotide immobilized by any other type of bond (e.g., covalent bond, etc.).
The Examiner has interpreted the term “cyclic olefin copolymer substrate” to refer to any substrate comprising COC including, for example, beads, plates, wells, microchannels, coatings, etc.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 8, 11-13, 24 and 25 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards 
as the invention.
Claim 1 is indefinite for the recitation of the term “molecular interactions which impede detaching of the labeled oligonucleotides during washing” in lines 14-15 because the term “impede” is a relative term that renders the claim indefinite. The term “impede” is not defined by the claim, the as-filed Specification does not provide a standard for ascertaining the type of impediment, it is unclear what the labeled oligonucleotide is impeded from detaching from, and/or what the amount of impediment is compared to. It is unclear whether the term refers to the speed at which a labeled oligonucleotide detaches from the substrate surface as compared to an oligonucleotide without a label, wherein the labeled oligonucleotide is not attached or is not detached, or is detached at a slower rate (by any amount) as compared to an oligonucleotide without a label; to refer to an absolute number or relative number (e.g., 50%) of labeled oligonucleotides that do not detach during a washing step as compared to a substrate that is not washed, as compared to labeled oligonucleotides that are attached to a COC substrate alone or in combination with another polymer substrate, and/or as compared to a labeled oligonucleotide immobilized by any other type of bond (e.g., covalent bond, etc.). Moreover, it is unclear whether the labeled oligonucleotides are impeded from detaching from the COC substrate, from part of the label such as a functional group, from a molecule to which it is hybridized, and/or from a target analyte, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the surface of the non-modified cyclic olefin copolymer substrate” in line 18-19 because it is unclear whether the term “the surface of the non-modified cyclic olefin copolymer substrate” is different from the “surface of a polymer substrate” recited in lines 1-2; whether the labeled oligonucleotide can be applied to the surface of a COC in combination with another polymer substrate (e.g., a copolymer, a surface comprising more than one polymer substrate, etc.); and/or whether the term refers only to a labeled oligonucleotide on a COC substrate and, thus, the metes and bounds of the claim cannot be determined.

Claims 8, 11-13, 24 and 25 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	Please Note: some of the references have been modified slightly in view of Applicant’s amendments and arguments, filed 04-07-2021.

	The rejection of claims 1, 8, 11-13, 24 and 25 is maintained under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (RSC Advances, September 2014, 4, 46653-46661) as evidenced by Agag et al. (Handbook of Benzoxazine Resins, Chapter 13, 2011, 263-286); and Lab Manager (Lab Manager, 2012, 1-3).
claims 1, 8, 11-13, 24 and 25, Chen et al. teach DNA probes spotted on a cyclic olefin copolymer (COC) surface and immobilized by reaction between the epoxy groups and amino groups on strands of DNA, wherein the immobilization efficiency of different concentrations of DNA probes on the COC surface ranged from 45% to 65% comparable to a traditional epoxy-functionalized glass slide; and that fluorescent intensity after hybridization can be readily tuned by adjusting the immobilization density (interpreted as encompassing a density of 1000 to 5 million labeled oligonucleotides per micrometer2, claim 1) (Abstract, lines 13-18). Chen et al. teach that probe A (5’-(T)15 CAT GTT CAT GGT GCT GTC CAC G-3’) was Cy3-labeled at the 3’-end for visualization and modified with amino groups at the 5’-end to facilitate attachment to the COC surface; and DNA B (5’-CGT GGA CAG CAC CAT GAA CAT G-3’) is complementary to Probe A, was used as the target DNA and Cy5-labled at the 5’-end (interpreted as an oligonucleotides comprising an organic non-protein fluorophore; Cy3- and a Cy5-labeled; cyanine derivatives; attached at the 3’-end and the 5’-end; a molecule of interest; single stranded DNA; and oligo has a binding affinity for the target of interest, claims 1, 12, 24 and 25) (pg. 46654, col 2, third full paragraph). Chen et al. teach that the microarray printing was carried out by Personal Arrayer in contact-dispensing mode from CapitalBio Corporation (pg. 46654, col 2, last full paragraph), wherein the PersonalArrayer 16 can dispense at least 4500 10 nl spots on chips with consistent volume, spot size and morphology as evidenced by Lab Manager (pg. 3, last full paragraph). Chen et al. teach that the Cy3-labeled Probe A with amino groups (-NH2) was diluted in ultrapure water, and spotted on COC-epoxy slides through a contact spotting pin, wherein each dilution was spotted in a 3 x 3 arrays, and each array contained 10 x 10 spots of oligonucleotide probe (interpreted as an aqueous solution; applying by contact printing; and a density of 1000 per cm2, claims 1 and 11) (pg. 46655, col 1, second full paragraph). Chen et al. teach that after spotting, the slides were immediately scanned using a microarray chip scanner to determine the fluorescence intensity before incubation, then the slides were incubated in the dark, rinsed thoroughly with ultrapure water to remove unbound DNA strands, air dried, scanned immediately after incubation, and the intensity of each spot calculated (interpreted as incubating; and washing, claim 8) (pg. 46655, col 1, third full paragraph, lines 1-8). Chen et al. teach that a Cy5-labeled complementary strand was used as Target B (interpreted as a molecule of interest) and was diluted to a final concentration using ultrapure water, then mixes of SSC for each labeled nucleic acid (hybridization solution) were prepared and added, wherein before hybridization, the COC slides with Probe A attached were treated with blocking buffer for at least 4 hours to block the remaining active sites, after which the slides were immersed in ultrapure water, dipped, rinsed, air dried, then hybridization buffer containing Target B was loaded directly on the microarray slides, cover slips were used to seal the reaction droplets, and hybridization was conducted overnight (interpreted as a molecule of interest attached to the oligonucleotide; and hybridizing, claims 12, 13 and 25) (pg. 46655, col 1, last partial paragraph; pg. 46655, col 2, first partial paragraph; and pg. 46655, col 2, first full paragraph). Chen et al. teach in Figure 4, the original COC slides were flat and smooth (interpreted as non-modified COC substrates, claim 1) (pg. 46657, col 2, first partial paragraph, lines 1-3; and pg. 46658, Figure 4). Chen et al. teach in Figure 5, that for comparison, the DNA immobilization efficiency on commercially available epoxy-activated glass slide was also investigated, on which Cy3-labeled Probe A was spotted in a similar manner to that on the COC surface (interpreted as a non-modified COC substrate; applying a Cy3-labeled oligonucleotide at the 3’-end; cyanine derivative; and contact printing, claims 1, 8, 24, and 25) (pg. 46658, col 1, first partial paragraph; and Figure 5). Chen et al. teach that in order to visually verify the immobilization of DNA on COC-epoxy, the fluorescence images were recorded and the immobilization efficiency of three COC films: (i) COC-epoxy, (ii) original COC (interpreted as including non-modified COC), and (iii) original COC immersed in GOPTS (also interpreted as including non-modified COC) was measured before and after incubation, as illustrated in Figure 6 and Table 2, wherein the original COC surface (Fig. 6b’) exhibited hardly any fluorescence from the capture probe and virtually no background fluorescence; while Figure 6c’ showed a slight fluorescence signal from DNA probes after incubation due to the physical adsorption of epoxy groups (interpreted as an oxazine derivative) on the COC surface (interpreted as non-modified COC comprising fluorescently labeled oligonucleotide; physical adsorption; an non-protein organic fluorophore; an oxazine derivative; and hybridized to a molecule of interest, claims 1, 12, 13 and 25) (pg. 46658; Figure 6; pg. 46659, col 1, first full paragraph; and pg. 46659, Table 2), wherein it is known that epoxy groups can be incorporated in benzoxazine monomers as evidenced by Agag et al. (pg. 283, col 1, last full paragraph, lines 1-2). Chen et al. teach that after hybridization with target B and washing, the Cy5 channel was used to verify whether the Cy5-labeled Target B had been introduced onto the COC surface (Fig. 9a), wherein the Cy3 channel was then scanned and the green fluorescence (Fig. 9b) ascribed to the Cy3-labeled Probe A on the COC surface, wherein the merged fluorescence images show the light yellow (Fig. 9c) indicating the successful hybridization between Probe A and Target B on the COC slides (pg. 46660, col 1; first full paragraph, lines 10-15). Chen et al. teach the successful hybridization was achieved on the COC surface modified with DNA probe microarrays, indicating that the protocol has considerable potential for use in large-scale biochip manufacture, especially those used in the diagnosis of glioma tumor lesions (interpreted as hybridization on all COC slides) (pg. 46660, col 2, first full paragraph, lines 12-14).
Chen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed April 7, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chen teach that DNA probes were spotted on the COC surface and immobilized by reaction between the epoxy groups and amino groups attached on strands of DNA, such that a covalent bond is formed between the glass-like surface on the COC substrate, thus, the COC substrate has been modified, such that Chen does not teach the Cy3-labeled oligonucleotides is immobilized on the surface at the 3’ end of the DNA strand, but does show slight fluorescence signal from DNA probes after incubation dues to the physical adsorption of epoxy groups on the COC surface. Applicant requests clarification as to the Examiner’s conclusion that the physical adsorption of epoxy groups can be interpreted as an oxazine derivative because Chen does not use oxazine as a label (Applicant Remarks, pg. 7, last partial paragraph; and pg. 8, first partial paragraph, and first and second full paragraphs); (b) Chen does not teach a density of between 1,000 and 5,000,000 labeled oligonucleotides per square micrometer (Applicant Remarks, pg. 8, last full paragraph); and (c) in the event that the epoxidized oxazine compound could be substituted for an epoxy silane based on the teachings of Agag, this would require a modification of Chen and thus, would not be a valid rejection under 35 USC 102 (Applicant Remarks, pg. 8, last partial paragraph).
Regarding (a), the Examiner notes that instant claim 1 is broadly recited such that the chemical label of instant claim 1 can be any chemical group label covalently bound to the oligonucleotide, wherein Merriam-Webster (pg. 2, first line); that a derivative compound is also known as a chemical compound structurally derived in one or more steps from a compound or another derivative compound as evidenced by Law Insider (pg. 1, first full paragraph); and that the term derivative can refer to biochemically related substances that are transformed into each other by metabolic processes, while in some general technical usage of the term derivative, chemical transformations, as opposed to physical processes, are not always involved, wherein kerosene may be considered to be a crude oil derivative, and morphine is an opium derivative, wherein the term “derivative” is widely used in chemistry, but its precise meaning depends on the circumstances as evidenced by King et al. (pg. 2, col 2, last partial paragraph; pg. 3, col 1, first full paragraph; and pg. 5, col 1, first full paragraph). Thus, the Examiner has interpreted the term “an organic non-protein fluorophore selected from the group consisting of cyanine derivatives, naphthalene derivatives, oxadiazole derivatives, anthracene derivatives, pyrene derivatives, oxazine derivatives, acridine derivatives, arylmethine derivatives, and tetrapyrrole derivatives” as recited in claim 1 to refer to any molecule that can be made from any compound comprising any portion of, any starting material for, any fragment of, any product structurally related to, and/or combinations thereof of any cyanine, naphthalene, oxadiazole, anthracene, pyrene, oxazine, acridine, arylmethine, and tetrapyrrole, wherein the derivatives may be (or may not be) fluorescent. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties" (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (underline added). Id. Furthermore, as noted in MPEP § 2112(II), there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Regarding Applicant’s assertion that Chen does not teach the Cy3-labeled oligonucleotides immobilized on the surface at the 3’ end of the DNA strand, the Examiner respectfully points out that instant claim 1 does not recite a Cy3-labeled oligonucleotide, wherein the label is present at the 3’ end of the DNA strand. Instant claim 1 is completely silent with regard to which end of the oligonucleotide is labeled, and which end is immobilized onto the COC surface. Chen et al. teach Probe A, which is Cy3-labeled at the 3’-end, and Target B, which is Cy5-labeled at the 5’-end; that for comparison, Cy3-labeled Probe A was spotted on the COC surface (interpreted as encompassing a non-modified COC substrate; applying a Cy3-labeled oligonucleotide at the 3’-end; and interpreting Cy3-labeled Probe A as comprising a non-protein fluorophore as a cyanine derivative); that in order to visually verify the immobilization of DNA on COC-epoxy, the fluorescence images were recorded and the immobilization efficiency of three COC films: (i) COC-epoxy, (ii) original COC (interpreted as non-modified COC), and (iii) original COC immersed in GOPTS (also interpreted as comprising non-modified COC comprising a chemical group label) was measured before and after incubation (interpreting Probe A and Target B as inherently immobilized on the non-modified COC surface upon application to the surface), wherein the original COC surface (Fig. 6b’) exhibited hardly any fluorescence from the capture probe and virtually no background fluorescence; while Figure 6c’ showed a slight fluorescence signal from DNA probes after incubation due to the physical adsorption of epoxy groups on the COC surface, wherein it is known that epoxy groups can be incorporated in benzoxazine monomers as evidenced by Agag et al. (interpreting epoxy groups as non-protein fluorophores comprising as an oxazine derivative on a non-modified COC; and physical adsorption). Thus, based on the broadest reasonable interpretation of the claim language, Chen et al. teach all of the limitation of the claims.
Regarding (b), Regarding Applicant’s assertion that Chen does not teach a density of between 1,000 and 5,000,000 labeled-oligonucleotides per square micrometer, the Examiner disagrees. Chen et al. teach that each array contained 10 x 10 spots of oligonucleotide probe (interpreted as a density of 1000 per micrometer2); that the microarray printing was carried out by Personal Arrayer in contact-dispensing mode from CapitalBio Corporation, wherein the PersonalArrayer 16 can dispense at least 4500 10 nl spots on chips with consistent volume, spot size and morphology as evidenced by Lab Manager; that immobilization density on the COC surface was around 57 pmol/cm2; and that fluorescent intensity after hybridization can be readily tuned by adjusting the immobilization density (interpreted as encompassing a density of 1000 to 5 million labeled oligonucleotides per micrometer2).
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s interpretation of the claim language and the broadness of instant claim 1. Regarding Applicant’s assertion that if epoxidized oxazine compounds could be substituted for an epoxy silane based on the teachings of Agag, this would require a modification of Chen and thus, would not be a valid rejection under 35 USC 102, the Examiner disagrees with Applicant’s interpretation of the claim language. As an initial matter, the Examiner notes that Agag et al. is an evidentiary reference indicating that epoxy groups can be introduced into benzoxazine monomers. Thus, based on the Examiner’s interpretation of the claim language (and, as defined and understood by one of ordinary skill in the art), the epoxy groups physically adsorbed onto the COC surface as taught by Chen et al. are clearly encompassed by the broadly recited categories of non-protein fluorophores as recited in instant claim 1. 

Claim Rejections - 35 USC § 103
Please Note: some of the references have been modified slightly in view of Applicant’s amendments and arguments, filed 04-07-2021.

(1)	The rejection of claims 1, 8, 11-13, 24 and 25 is maintained under 35 U.S.C. 103 as being unpatentable over Van Der Zaag et al. (US Patent Application Publication No. 20120165219, published June 28, 2012; of record) in view of Sun et al. (Analytical Bioanalytical Chemistry, 2011, 402, 741-748; of record) as evidenced by Atto-Tec GmbH (Atto-Tec, 2018, 1-5; of record); and Atto-Tec (Atto-Tec, 2017, 1-2; of record).
Regarding claims 1, 8, 11-13, 24 and 25, Van Der Zaag et al. teach a device for the specific selection of target molecules (interpreted as molecules of interest), comprising at least one reaction zone comprising a microarray, wherein immobilized capture molecules are organized in the microarray in the form of spots, elongated spots and/or lines, wherein capture molecules can be any suitable molecule including nucleic acids, peptides, proteins, antigens, antibodies and carbohydrates, wherein in a preferred embodiment the nucleic acid molecules can be short oligonucleotides, long oligonucleotides or polynucleotides (corresponding to microarray; molecules of interest; and oligonucleotides) (Abstract, lines 1-5 and 15-18; paragraph [0053], lines 1-2 and 13-16; and [0055], lines 20-23). Van Der Zaag et al. the material or fluid medium can comprise buffers, organic or inorganic molecules, dyes or fluorescent labels including fluorescein, wherein the preferred medium is an aqueous medium (corresponding to encompassing an organic fluorophore, dyes, and non-protein fluorophore; and aqueous solution, claim 1) (paragraphs [0031]; and [0050]). Van Der Zaag et al. teach immobilization, whereby a capture molecule comes into proximity with the reactive groups, which are based on physical absorptive processes, such that the adsorption of a biomolecule such as a nucleic acid onto the solid support can take place with practically any support material, wherein capture molecules include oligonucleotides such as DNA, RNA, and LNA (corresponding to non-modified polymer; physiosorption; oligonucleotides; LNA; does not include UV exposure; incubating or drying, claims 8 and 24) (paragraphs [0054], lines, 1-4; [0057], lines 1-14; and [0058], lines 1-2 and 8-9). Van Der Zaag et al. teach that the term “immobilized” is used to refer to the association of one or more capture molecules to a supportive substrate via molecular interactions (corresponding to physiosorption; and no UV exposure) (paragraph [0056], lines 3-5). Van Der Zaag et al. teach physical adsorption, wherein a capture molecule comes into proximity with the reactive groups, which are based on a physical adsorptive process, wherein the term “immobilized” is used to refer to the association of one or more capture molecules to a supportive substrate via molecular interactions, such that the adsorption of a biomolecule onto a solid support can take place with practically any support material, since it has been observed that any such support material will interact with almost any surface (interpreted as physiosorption, bound through label, and no UV exposure), wherein the interaction is typically a 5-stage procedure comprising; (i) transport of the capture molecule to the surface, (ii) adsorption to the surface, (iii) rearrangement of the adsorbed capture molecule, (iv) potential desorption of the adsorbed capture molecule, and (v) transport of the desorbed capture molecule away from the surface (interpreting adsorption as an interaction between the capture prove and the surface) (paragraph [0057]). Van Der Zaag et al. teach that the substrate is a solid material including cyclic olefin copolymer (corresponding to COC), wherein such interaction can be any suitable molecular interaction such as an affinity interaction based on van-der-Waals forces, an interaction based on hydrogen bonding and/or an interaction bases on electric charges (corresponding to physiosorption; and van der Waals/hydrogen bonding/electrostatic interactions, claim 1) (paragraphs [0048], lines 5-9; and [0062], lines 1-5 and 13). Van Der Zaag et al. teach that chemical immobilization can be an interaction between the support material and the capture molecule based on chemical reactions, wherein chemical immobilization can take place between functional groups on a support material and corresponding functional elements on the capture molecules, such that the functional elements can be part of the chemical inventory of the capture molecule or be additionally introduced, wherein a typical functional group is an amine group (corresponding to a chemical group; and molecular weight from 0.1 to 1000 kDa) (paragraph [0059], lines 1-13). Van Der Zaag et al. teach that spots of were created by printing oligonucleotide (ON) (19b) solution in PBS in an array fashion (corresponding to a liquid; applying a mixture; 2 to 2000 nucleotides; and non-contact printing, claim 11) (paragraph [0130], lines 1-2). Van Der Zaag et al. teach that the device can comprise a microarray of nucleic acid capture molecules which are complementary to target molecules to be selected, wherein the device can hybridization zones between the microarray and the target molecules selected (corresponding to molecule of interest attached; complementary; hybridization; attached to labeled oligonucleotide; control probe; and microarray, claim 12) (paragraph [0091], lines 1-9). Van Der Zaag et al. teach an array of spot approximately 100 microns in diameter were created by printing oligonucleotide (ON) (19b) solution in PBS in an array; and that solutions of single-stranded and double-stranded oligonucleotides with complementary sequence to that of capture probes and equipped with a fluorescent label (Atto 700) were pumped through the device (corresponding to an aqueous solution; printing; an organic label; label covalently bound; complementary; hybridizing; ssDNA; affinity for the target molecule; an organic fluorophore; oxazine derivative; hydrophobic chemical group; and label and molecule of interest at 3’ end or 5’ end, claims 13, 24 and 25) (paragraphs [0130], lines 1-3; and [0131], lines 1-5), wherein it is known in the art that Atto 700 is an organic fluorescent molecule having the structure of an oxazine derivative as evidenced by Atto-Tec GmbH (interpreted as an organic fluorophore, and a hydrophobic chemical group label) (pg. 1, structure), and wherein it is known in the art that Atto 700 can be modified with a biotin, azide, alkyne, or amine; and that Cy5.5 can be used as a substitute for Atto 700 as evidenced by Atto-Tec (interpreted as a hydrophobic head group) (pg. 14, col 1; and pg. 30, col 1). Van Der Zaag et al. teach that the signal from capture spots was background subtracted and normalized to the intensity of reference spots (corresponding to control probe) (paragraph [0135]). Van der Zaag et al. teach that a typical microarray can contain multiple spots, features, areas of individual immobilization or areas of individual molecular identity, such that an array can contain more than 2 or 2,100,000 spots, features or areas comprising an area of less than about 100 microns2 (interpreted as encompassing a density of 1000 to 5 million per square micron, claim 1) (paragraph [0063]).
Van der Zaag et al. do not specifically exemplify additional non-protein fluorophores as recited in claim 1 (instant claim 1).
Regarding claim 1 (in part), Sun et al. teach the direct immobilization of poly(T)poly(C)-tagged DNA oligonucleotide probes on many different types of plastics without surface modification (Abstract, lines 12-15). Sun et al. teach that a simple and cost-effective DNA immobilization was demonstrated to be expanded as a general method to produce microarrays on various native plastic cyclic olefin copolymer (COC), which showed that the method offered higher immobilization as well as higher hybridization efficiency than conventional immobilization techniques, such that the one-step DNA-linking method significantly simplified microarray fabrication procedures and permits great flexibility with respect to material selection, thus, facilitating the integration of DNA microarrays with polymeric microfluidic devices (pg. 742, col 2, first full paragraph). Sun et al. teach that primers and probes used for avian influenza virus (AIV), wherein each forward primer was Cy3-labeled at the 5’ end for visualization, and the probes were modified at the 5’ end with poly (T)10-poly (C)10 tail to facilitate attachment to the plastic substrates (pg. 742, col 2, last full paragraph, lines 7-11). Sun et al. teach in Table 1 the immobilization of DNA probes including Cy5-TTTTTTTTTTCCCCCCCCCC TCA GGC CCC CTC AAA GCC GA on non-modified plastics, which are used for Avian Influenza Virus (AIV) identification, wherein the amplicons are between 100-151 bp (corresponding to 2 to 2000 nucleotides; ssDNA; and binding affinity for molecule of interest) (pg. 743, Table 1). Sun et al. teach that passive hybridization of Cy3-labeled complementary strand of the M probe was used as target DNA and diluted to a final concentration ranging from 1pM to 1M in buffer, wherein 20 ml samples were loaded directly on the oligonucleotide microarrays (corresponding to a defined amount of a known, labeled nucleic acid complementary to one of the immobilized oligonucleotides) (pg. 744, col 1, first full paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron). Therefore, in view of the benefits of immobilizing DNA oligonucleotide probes onto different types of plastics in a single step of as exemplified by Sun et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for the specific selection of target molecules, comprising an array of immobilized capture molecules having functional elements for immobilization onto a variety of solid substrates by physiosorption via molecular interactions, including onto COC as disclosed by Van Der Zaag et al. with the poly(T)poly(C) oligonucleotide tags for the direct immobilization of DNA probes onto non-modified polymers including COC with a reasonable expectation of success in producing a device comprising simple, cost-effective method of immobilizing an array of DNA probes onto many different polymer substrates without any surface modification for the detection of target molecules; and/or in facilitating the integration of DNA microarrays with polymeric microfluidic devices. Moreover, it would have been obvious that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (See; KSR, 550 U.S. at 421, 82 USPQ2d at 1397), such that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try printing fluorescently labeled DNA oligonucleotides onto a substrate surface including a COC surface as exemplified by Van der Zaag et al. including printing Cy3- and Cy5-labeled probes onto a native COC substrate surface as disclosed by Sun et al., with a reasonable expectation of success in physically adsorbing fluorescently labeled oligonucleotide capture probes onto the surface of a native COC surface; and/or in producing a microarray of oligonucleotide probes in one-step.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed April 7, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Van der Zaag does not show immobilization in the absence of UV or crosslinking (Applicant Remarks, pg. 10, last partial paragraph); (b) Van der Zaag suggests physical adsorption may be adequate for nitrocellulose, but dos not teach that it is adequate for binding to non-modified surfaces of all polymeric materials including COC, such that Van der Zaag does not show binding the oligonucleotide to a non-modified COC substrate (Applicant Remarks, pg. 11, first partial paragraph, and first full paragraph); (c) the interactions of Van der Zaag are not between a substrate and a capture material, but between a capture material and an analyte (Applicant Remarks, pg. 11, last full paragraph); (d) Sun does not make up for the deficiency in Van der Zaag (Applicant Remarks, pg. 12, first partial paragraph, and first full paragraph); (e) Atto-Tec and Atto-Tec GmbH are relied upon as evidence of the properties of particular fluorophores, however, they are dated after the priority date of the current application, and do not overcome the deficiencies of Van der Zaag and Sun (Applicant Remarks, pg. 12, fourth full paragraph); and (f) in relying on the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teaching of the applied prior art because Van Der Zaag does not provide any working examples using a COC (Applicant Remarks, pg. 13, third and fourth full paragraphs).
Regarding (a)-(d) and (f), as noted in MPEP § 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable (underline added). Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (underline added). there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (underline added). Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention") (underline added); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known") (underline added). SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). Additionally, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that Van der Zaag et al. do not show immobilization in the absence of UV or crosslinking; does not show binding the oligonucleotide to a non-modified COC substrate; that the interactions of Van der Zaag are not between a substrate and a capture material, but between a capture material and an analyte; and that the Examiner has not provided reasoning with regard to the theory of inherency, the Examiner disagrees. As noted supra, the use of patents as references is relevant for all they contain, and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Therefore, it is not necessary that Van der Zaag et al. and Sun et al. exemplify every embodiment of an invention in a working example. Van der Zaag et al. teach that the term “chemical immobilization” can be an interaction between the support material and the capture molecules based on chemical reactions including physical adsorption, such as the adsorption of a biomolecule onto a solid support, which can take place with practically any support material (this is supported by the teachings in the instant published Specification at paragraphs [0006]-[0007]), wherein the interaction is typically a five-stage procedure, comprising: (i) transport of the capture molecule to the surface; (ii) adsorption to the surface; (iii) rearrangement of the adsorbed capture molecule; (iv) potential desorption of the adsorbed capture molecule; and (v) transport of the desorbed capture molecule away from the surface (interpreting adsorption as an interaction between the capture prove and the surface); that the adsorption of a biomolecule onto a solid support can take place with practically any support material depending on the nature and form of the support material, and the size and chemical properties of the capture molecules, including cyclic olefin copolymer (COC) substrates (See; Van der Zaag et al., paragraph [0057]); as well as, the microcontact printing of capture probes equipped with a fluorescent label such as Atto 700 onto a polymer substrate surface including a COC substrate (interpreting the printed labeled oligonucleotides to be immobilized onto the non-modified COC substrate). Sun et al. teach printing DNA oligonucleotide probes including Cy3- and Cy5-labeled probes onto native, non-modified plastic surfaces including untreated cyclic olefin copolymer slides; and that a one-step DNA-linking method significantly simplified microarray fabrication procedures and permits great flexibility with respect to material selection, thus, facilitating the integration of DNA microarrays with polymeric microfluidic devices. Thus, the combined references of Van der Zaag et al. and Sun et al. teach the printing of labeled oligonucleotides onto untreated, unmodified COC substrates, wherein the labeled oligonucleotides, COC substrates, and method steps are identical to the limitations as recited in instant claim 1. As previously noted, products of identical chemical composition cannot have mutually exclusive properties. Accordingly, physisorption and immobilization of the chemical labels of the labeled oligonucleotides occurs upon application to the labeled oligonucleotides to unmodified COC substrates as recited in instant claim 1 because physisorption and immobilization of the chemical labels is a necessary feature or result of the prior-art embodiments as disclosed by Van der Zaag et al. and Sun et al., which is itself sufficiently described and enabled. Clearly, the claimed and prior art products are identical (or substantially identical) in structure or composition, or are produced by identical (or substantially identical) processes, such that a prima facie case of either anticipation or obviousness has been established. Thus, the combined references teach all of the limitations of the claims.
Regarding (e), regarding Applicant’s assertion that the evidentiary references of Atto-Tec and Atto-Tec GmbH are relied upon as evidence of the properties of particular fluorophores; however, they are dated after the priority date of the current application, the Examiner respectfully points out that as indicated in MPEP 2124, in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date (In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)), wherein such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). See also Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017). Thus, under certain circumstances, evidentiary references can have a date after the priority date of the instant application.



(2)	The rejection of claims 1, 8, 11-13, 24 and 25 is maintained under 35 U.S.C. 103 as being unpatentable over Chen et al. (RSC Advances, September 2014, 4, 46653-46661) as evidenced by Agag et al. (Handbook of Benzoxazine Resins, Chapter 13, 2011, 263-286); and Lab Manager (Lab Manager, 2012, 1-3).
Regarding claims 1, 8, 11-13, 24 and 25, Chen et al. teach DNA probes spotted on a cyclic olefin copolymer (COC) surface and immobilized by reaction between the epoxy groups and amino groups on strands of DNA, wherein the immobilization efficiency of different concentrations of DNA probes on the COC surface ranged from 45% to 65% comparable to a traditional epoxy-functionalized glass slide; and that fluorescent intensity after hybridization can be readily tuned by adjusting the immobilization density (interpreted as encompassing a density of 1000 to 5 million labeled oligonucleotides per micrometer2, claim 1) (Abstract, lines 13-18). Chen et al. teach that probe A (5’-(T)15 CAT GTT CAT GGT GCT GTC CAC G-3’) was Cy3-labeled at the 3’-end for visualization and modified with amino groups at the 5’-end to facilitate attachment to the COC surface; and DNA B (5’-CGT GGA CAG CAC CAT GAA CAT G-3’) is complementary to Probe A, was used as the target DNA and Cy5-labled at the 5’-end (interpreted as an oligonucleotides comprising an organic non-protein fluorophore; Cy3- and a Cy5-labeled; cyanine derivatives; attached at the 3’-end and the 5’-end; a microarray printing was carried out by Personal Arrayer in contact-dispensing mode from CapitalBio Corporation (pg. 46654, col 2, last full paragraph), wherein the PersonalArrayer 16 can dispense at least 4500 10 nl spots on chips with consistent volume, spot size and morphology as evidenced by Lab Manager (pg. 3, last full paragraph). Chen et al. teach that the Cy3-labeled Probe A with amino groups (-NH2) was diluted in ultrapure water, and spotted on COC-epoxy slides through a contact spotting pin, wherein each dilution was spotted in a 3 x 3 arrays, and each array contained 10 x 10 spots of oligonucleotide probe (interpreted as an aqueous solution; applying by contact printing; and a density of 1000 per cm2, claims 1 and 11) (pg. 46655, col 1, second full paragraph). Chen et al. teach that after spotting, the slides were immediately scanned using a microarray chip scanner to determine the fluorescence intensity before incubation, then the slides were incubated in the dark, rinsed thoroughly with ultrapure water to remove unbound DNA strands, air dried, scanned immediately after incubation, and the intensity of each spot calculated (interpreted as incubating; and washing, claim 8) (pg. 46655, col 1, third full paragraph, lines 1-8). Chen et al. teach that a Cy5-labeled complementary strand was used as Target B (interpreted as a molecule of interest) and was diluted to a final concentration using ultrapure water, then mixes of SSC for each labeled nucleic acid (hybridization solution) were prepared and added, wherein before hybridization, the COC slides with Probe A attached were treated with blocking buffer for at least 4 hours to block the remaining active sites, after which the slides were immersed in ultrapure water, dipped, rinsed, air dried, then hybridization buffer containing Target B was loaded directly on the microarray slides, cover slips were used to seal the reaction droplets, and hybridization was conducted overnight (interpreted as a molecule of interest attached to the oligonucleotide; and hybridizing, claims 12, 13 and 25) (pg. 46655, col 1, last partial paragraph; pg. 46655, col 2, first partial paragraph; and pg. 46655, col 2, first full paragraph). Chen et al. teach in Figure 4, the original COC slides were flat and smooth (interpreted as non-modified COC substrates, claim 1) (pg. 46657, col 2, first partial paragraph, lines 1-3; and pg. 46658, Figure 4). Chen et al. teach in Figure 5, that for comparison, the DNA immobilization efficiency on commercially available epoxy-activated glass slide was also investigated, on which Cy3-labeled Probe A was spotted in a similar manner to COC surface (interpreted as a non-modified COC substrate; applying a Cy3-labeled oligonucleotide at the 3’-end; cyanine derivative; and contact printing, claims 1, 8, 24, and 25) (pg. 46658, col 1, first partial paragraph; and Figure 5). Chen et al. teach that in order to visually verify the immobilization of DNA on COC-epoxy, the fluorescence images were recorded and the immobilization efficiency of three COC films: (i) COC-epoxy, (ii) original COC (interpreted as including non-modified COC), and (iii) original COC immersed in GOPTS (also interpreted as including non-modified COC) was measured before and after incubation, as illustrated in Figure 6 and Table 2, wherein the original COC surface (Fig. 6b’) exhibited hardly any fluorescence from the capture probe and virtually no background fluorescence; while Figure 6c’ showed a slight fluorescence signal from DNA probes after incubation due to the physical adsorption of epoxy groups (interpreted as an oxazine derivative) on the COC surface (interpreted as non-modified COC comprising fluorescently labeled oligonucleotide; physical adsorption; an non-protein organic fluorophore; an oxazine derivative; and hybridized to a molecule of interest, claims 1, 12, 13 and 25) (pg. 46658; Figure 6; pg. 46659, col 1, first full paragraph; and pg. 46659, Table 2), wherein it is known that epoxy groups can be incorporated in benzoxazine monomers as evidenced by Agag et al. (pg. 283, col 1, last full paragraph, lines 1-2). Chen et al. teach that after hybridization with target B and washing, the Cy5 channel was used to verify whether the Cy5-labeled Target B had been introduced onto the COC surface (Fig. 9a), wherein the Cy3 channel was then scanned and the green fluorescence (Fig. 9b) ascribed to the Cy3-labeled Probe A on the COC surface, wherein the merged fluorescence images show the light yellow (Fig. 9c) indicating the successful hybridization between Probe A and Target B on the COC slides (pg. 46660, col 1; first full paragraph, lines 10-15). Chen et al. teach the successful hybridization was achieved on the COC surface modified with DNA probe microarrays, indicating that the protocol has considerable potential for use in large-scale biochip manufacture, especially those used in the diagnosis of glioma tumor lesions (interpreted as hybridization on all COC slides) (pg. 46660, col 2, first full paragraph, lines 12-14).
 Although Chen et al. do not specifically exemplify a molecule of interest hybridized to the oligonucleotide, Chen et al. do teach Cy3-labeled Probe A immobilized onto a COC-epoxy surface that is hybridized to Target B; that Probe A is immobilized onto by contact printing onto original COC surfaces and COC slides treated with GOPTS; the physical adsorption of epoxy groups on the COC surface; as 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing probe arrays as exemplified by Chen et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of constructing DNA microarrays on a variety of COC surfaces as disclosed by Chen et al. to include probes comprising different lengths, functional groups, fluorescent molecules, and/or at different concentrations as taught by Chen et al., with a reasonable expectation of success in producing microarrays comprising different chemical environments; and/or in measuring and evaluating the immobilization density and/or immobilization efficiency of a variety of probe modifications with respect to different COC surfaces including non-modified COC surfaces.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments



New Objections/Rejections
Claim Objection
	Claim 1 is objected to because of the following informalities: Claim 1 recites an abbreviation such as “m” in line 20, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.	


	The Examiner suggests that Applicant amend claim 1 to recite additional specific limitations and/or steps such as, for example, reciting specific labels such as biotin and sulforhodamine; cleaving/releasing the immobilized labeled oligonucleotide by some particular method, and/or reciting additional steps that are not taught in the prior art references.

Conclusion
Claims 1, 8, 11-13, 24 and 25 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639